Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 23, 2015

                                            No. 04-15-00606-CV

                                       IN RE James David HENRY

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On September 28, 2015, relator James David Henry filed a petition for a writ of mandamus.
The court has considered relator’s petition, the response and reply of the parties, and has
determined that relator is entitled to mandamus relief. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Karen H. Pozza is ORDERED to vacate the September 21, 2015 order
denying relator’s motion to transfer venue, and transfer the underlying proceeding to Midland
County. The writ will issue only if we are notified that Judge Pozza has not done as directed within
fifteen days of the date of this order.

        It is so ORDERED on December 23, 2015.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2015.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2011-CI-11645, styled In the Interest of B.A.H., A Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.